Casey, J.
Appeal from an order of the Family Court of Sullivan County (Meddaugh, J.), entered April 13, 1994, which dismissed petitioner’s application, in a proceeding pursuant to Family Court Act article 3, for modification of a prior placement order.
Petitioner’s son was adjudicated to be a juvenile delinquent by Family Court in January 1993 and he was placed with respondent for residential placement. Petitioner filed the instant petition seeking to modify Family Court’s prior order and to have her son returned to her custody. During the pendency of this appeal from the order which dismissed the petition, the placement of petitioner’s son, which had been extended for six months, expired and he returned to petitioner’s custody. The Law Guardian’s appeal is, therefore, moot (see, Matter of Demitris O., 193 AD2d 977, lv denied 82 NY2d 655), and no exception to the mootness doctrine is applicable (see, Matter of Jason 8., 208 AD2d 1015).
Mikoll, J. P., Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.